                                                            1   Benjamin W. Reeves (#025708)
                                                                Emily Gildar Wagner (#028811)
                                                            2   SNELL & WILMER L.L.P.
                                                                One Arizona Center
                                                            3   400 E. Van Buren
                                                                Phoenix, AZ 85004-2202
                                                            4   Telephone: (602) 382-6000
                                                                Facsimile: (602) 382-6070
                                                            5   E-mail: breeves@swlaw.com
                                                                         ewagner@swlaw.com
                                                            6   Attorneys for the Official Committee of Unsecured Creditors
                                                            7

                                                            8                     IN THE UNITED STATES BANKRUPTCY COURT
                                                            9                             FOR THE DISTRICT OF ARIZONA
                                                           10   In Re:                                       Proceedings Under Chapter 11
                   One Arizona Center, 400 E. Van Buren




                                                           11   EVEN STEVENS SANDWICHES, LLC,                Case No. 2:19-bk-03236-DPC
          Wilmer




                                                                et al.,
                       Phoenix, Arizona 85004-2202




                                                           12                                                (Jointly Administered)
                              LAW OFFICES


                              (602) 382-6000




                                                                                      Debtors.
Snell &L.L.P.




                                                           13                                                OFFICIAL COMMITTEE OF
                                                                                                             UNSECURED CREDITORS’ LIMITED
                                                           14                                                OBJECTION TO EMERGENCY
                                                                This Filing Applies to:                      MOTION FOR AUTHORITY TO
                                                           15                                                OBTAIN POST-PETITION
                                                                  All Debtors                                FINANCING ON A SECURED BASIS
                                                           16                                                AND SET FINAL HEARING
                                                                  Specified Debtors:
                                                           17                                                Hearing
                                                                Even Stevens Sandwiches, LLC                 Date: December 3, 2019
                                                           18   Even Stevens Utah, LLC                       Time: 2:30 p.m.
                                                                Even Stevens Idaho, LLC                      Place: 230 N. 1st Ave., Ctrm. 603
                                                           19

                                                           20            The Official Committee of Unsecured Creditors (the “Committee”) appointed in the
                                                           21   jointly administered bankruptcy cases of Even Stevens Arizona, LLC, Even Stevens
                                                           22   Sandwiches, LLC, Even Stevens Utah, LLC, Even Stevens Idaho, LLC, and Even Stevens
                                                           23   Washington, LLC (collectively, the “Debtors”), hereby submits this Official Committee of
                                                           24   Unsecured Creditors’ Limited Objection to Emergency Motion for Authority to Obtain
                                                           25   Post-Petition Financing on a Secured Basis and Set Final Hearing (the “Limited
                                                           26




                                                          Case 2:19-bk-03236-DPC       Doc 249 Filed 11/27/19 Entered 11/27/19 13:54:19          Desc
                                                                                        Main Document    Page 1 of 9
                                                            1   Objection”), objecting to, on a limited basis, the request to obtain a post-petition, secured
                                                            2   loan in an amount up to $500,000.00 from Take 2, LLC (the “DIP Loan”).
                                                            3          The request to obtain the DIP Loan was filed on an emergency basis on November
                                                            4   8, 2019, and a hearing was set on it only twelve days after its filing for November 19,
                                                            5   2019. On November 13, 2019, counsel for the Committee and counsel for the Moving
                                                            6   Debtors (defined below) discussed the Committee’s preliminary concerns with the DIP
                                                            7   Loan, agreed to engage in a dialogue regarding revisions to the DIP Loan,1 and mutually
                                                            8   decided to continue the hearing. On November 14, 2019, counsel for the Committee
                                                            9   mailed counsel for the Moving Debtors (defined below), a letter with the Committee’s
                                                           10   proposed revisions to the DIP Loan. Since that time, counsel for the Debtors has not
                                                                responded substantively to the Committee’s proposed revisions. That, coupled with the
                   One Arizona Center, 400 E. Van Buren




                                                           11
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                           12   fact that an examiner was just appointed on November 13, 2019, leads the Committee to
                              LAW OFFICES


                              (602) 382-6000




                                                                file this Limited Objection to preserve its objections to the proposed DIP Loan, and the
Snell &L.L.P.




                                                           13

                                                           14   Committee reserves the right to either withdraw its objections, or supplement it in the
                                                           15   future as additional information comes to light, both from the Debtors and examiner.
                                                           16         The Limited Objection is supported by the attached Memorandum of Points and
                                                           17   Authorities, the Court’s records and files in these bankruptcy cases, and on such other and
                                                           18   further matters as the Court may allow.
                                                           19   ///
                                                           20   ///
                                                           21   ///
                                                           22   ///
                                                           23
                                                                1
                                                                       Counsel for the Committee and counsel for the Moving Debtors (defined below)
                                                           24   expressly agreed that counsel for the Committee would first send a letter with the
                                                                Committee’s proposed revisions before filing a formal objection. By agreeing to first
                                                           25   send a letter in an effort to resolve the Committee’s concerns with the DIP Loan, the
                                                                Committee made clear that it was in no way waiving its right to object to the DIP Loan in
                                                           26   the event a resolution could not be mutually reached.



                                                          Case 2:19-bk-03236-DPC                        - 2 - Entered 11/27/19 13:54:19
                                                                                      Doc 249 Filed 11/27/19                                     Desc
                                                                                       Main Document     Page 2 of 9
                                                            1                  MEMORANDUM OF POINTS AND AUTHORITIES
                                                            2   I.    RELEVANT FACTUAL BACKGROUND
                                                            3         1.     On November 8, 2019, Even Stevens Sandwiches, LLC, Even Stevens Utah,
                                                            4   LLC, and Even Stevens Idaho, LLC (the “Moving Debtors”) filed the Emergency Motion
                                                            5   for Authority to Obtain Post-Petition Financing on a Secured Basis and Set Final Hearing
                                                            6   (the “DIP Motion”), seeking the Court’s approval of the proposed DIP Loan from Take, 2,
                                                            7   LLC (“Take 2”).
                                                            8         2.     On November 13, 2019, pursuant to stipulation, the Court appointed Lynton
                                                            9   Kotzin as the examiner over the Debtors.
                                                           10         3.     On November 13, 2019, counsel for the Committee and counsel for the
                                                                Moving Debtors discussed the Committee’s preliminary concerns with the DIP Loan,
                   One Arizona Center, 400 E. Van Buren




                                                           11
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                           12   agreed to engage in a dialogue regarding revisions to the DIP Loan, and mutually decided
                              LAW OFFICES


                              (602) 382-6000




                                                                to continue the November 19, 2019 hearing on the DIP Loan (which was continued to
Snell &L.L.P.




                                                           13

                                                           14   December 3, 2019).
                                                           15         4.     On November 14, 2019, counsel for the Committee mailed counsel for the
                                                           16   Moving Debtors a letter with the Committee’s proposed revisions to the DIP Loan.
                                                           17         5.     Since that time, the Debtors have not been able to provide modified terms
                                                           18   that Take 2 would agree to. Accordingly, the Committee files this Objection to raise its
                                                           19   concerns with the Court about the DIP Loan.
                                                           20   II.   LEGAL ARGUMENT
                                                           21         A.     The Standard for a Secured DIP Loan
                                                           22         As the Moving Debtors acknowledge, only if the Moving Debtors cannot obtain a
                                                           23   loan by offering a simple administrative expense, can the Moving Debtors (with the
                                                           24   Court’s approval, after notice and a hearing) offer greater protection and incentives to
                                                           25   Take 2, including a secured lien on their unencumbered personal property and/or a junior
                                                           26




                                                          Case 2:19-bk-03236-DPC                       - 3 - Entered 11/27/19 13:54:19
                                                                                     Doc 249 Filed 11/27/19                                  Desc
                                                                                      Main Document     Page 3 of 9
                                                            1   lien on their already encumbered personal property. 11 U.S.C. § 364(c)(2) and (3).2 The
                                                            2   Committee reserves the right to contest that: (i) the Moving Parties could not obtain a loan
                                                            3   without granting a security interest in their personal property, (ii) the DIP Loan is
                                                            4   necessary to preserve the assets of the estate, and (iii) the terms of the DIP Loan are fair,
                                                            5   reasonable, and adequate given the circumstances (some of the terms of which are
                                                            6   addressed in Section II.B below).
                                                            7          B.     The Committee’s Concerns with the Terms of the DIP Loan
                                                            8          As previously articulated to the Moving Debtors, the Committee has several
                                                            9   concerns with the DIP Loan. Below is a summary of the Committee’s concerns and
                                                           10   proposed revisions to ameliorate those concerns. This is not an exhaustive list, and the
                                                                Committee reserves the right to raise additional concerns and/or proposed changes.
                   One Arizona Center, 400 E. Van Buren




                                                           11
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                           12                 1.     The DIP Loan Should Only Be Made on an as Needed Basis, and
                              LAW OFFICES


                              (602) 382-6000




                                                                                     in Smaller Increments
Snell &L.L.P.




                                                           13

                                                           14          As currently drafted, the DIP Loan can only be made “in one or more tranches in
                                                           15   minimum amounts of $100,000.” DIP Motion, p. 2. This could lead the Moving Debtors
                                                           16   to draw more on the DIP Loan than is necessary to pay administrative expenses and fund
                                                           17   business operations. Instead, the DIP Loan should require the Moving Debtors only to
                                                           18   draw on an “as needed basis,” to pay outstanding administrative expenses and cover short-
                                                           19   term cash flow and working capital needs, and in increments of $25,000. For instance, if
                                                           20   the Moving Debtors need $115,000, the Moving Debtors could draw $125,000, as
                                                           21   opposed to over-drawing $200,000.
                                                           22

                                                           23

                                                           24
                                                                2
                                                                       The Moving Parties do not propose the DIP Loan to take priority over all
                                                           25   administrative expenses pursuant to 11 U.S.C. § 364(c)(1). To the extent the Moving
                                                                Parties do intend such administrative expense priority, the Committee objects to its fees
                                                           26   and costs being primed by the proposed DIP Loan.



                                                          Case 2:19-bk-03236-DPC                        - 4 - Entered 11/27/19 13:54:19
                                                                                      Doc 249 Filed 11/27/19                                     Desc
                                                                                       Main Document     Page 4 of 9
                                                            1                 2.     The Moving Debtors Should File a Notice Every Time the DIP
                                                                                     Loan Is Drawn
                                                            2

                                                            3          As written, the Moving Debtors have no requirement to notify anyone, including

                                                            4   creditors and the Court, when the Moving Debtors draw on the DIP Loan. To foster

                                                            5   transparency and accountability, the Moving Debtors should file a short notice every time

                                                            6   they draw on the DIP Loan, which notice should include a running tally showing how

                                                            7   much has been drawn to date.

                                                            8                 3.     The DIP Loan Fee Should Be Lowered

                                                            9          The DIP Loan provides that “Lender shall be paid a fee equal to 10% of the total

                                                           10   advanced Loan Amount irrespective of date advanced.” DIP Motion, p. 3. This appears
                                                                to be an exorbitant fee, even taking into consideration that the DIP Loan is being made to
                   One Arizona Center, 400 E. Van Buren




                                                           11
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                           12   entities in bankruptcy. Instead of a flat 10% fee on the DIP Loan, the DIP Loan should
                              LAW OFFICES


                              (602) 382-6000




                                                                accrue interest at the rate of 10% per annum. The Committee believes that this will
Snell &L.L.P.




                                                           13

                                                           14   significantly cut down on the costs of the DIP Loan. For instance, if the Moving Debtors

                                                           15   took out $100,000 in three months (the current maturity date), with a 10% flat fee, that

                                                           16   would be a $10,000 fee. That effectively equates to an annual interest rate of 40%

                                                           17   ($100,000 x 10% in three months = $10,000 x 4 = $40,000). If instead of a flat fee, the

                                                           18   interest rate is 10% per annum, the Moving Debtors would only pay $2,500 on $100,000

                                                           19   over three months. The Committee believes this decrease in costs would benefits the

                                                           20   Moving Debtors, their creditors, and their estates.

                                                           21                 4.     The DIP Loan Default Interest Rate Should Be Clarified

                                                           22          As currently submitted, “[d]efault interest of 15% shall apply to all unpaid

                                                           23   principle and accrued interest still owing after the Maturity Date.” DIP Motion, p. 3.

                                                           24   From this statement, it is unclear whether default interest will accrue on a “per annum”

                                                           25   basis. As such, the DIP Loan should be clarified to accrue default interest at the rate of

                                                           26   15% per annum.



                                                          Case 2:19-bk-03236-DPC                        - 5 - Entered 11/27/19 13:54:19
                                                                                      Doc 249 Filed 11/27/19                                   Desc
                                                                                       Main Document     Page 5 of 9
                                                            1                 5.        The Maturity Date Should Be Extended
                                                            2          The DIP Loan provides that “[t]he principal and unpaid accrued interest on the
                                                            3   Note will be due and payable three (3) months from the date of the Note (the “Maturity
                                                            4   Date”).” DIP Motion, p. 3. From this statement, it is unclear whether default interest will
                                                            5   accrue on a “per annum” basis. Three months is a very short timeframe, and is setting the
                                                            6   Moving Debtors up for a possible default. As such, the maturity date should be extended
                                                            7   from three months from the date of origination to nine months, to give the Moving
                                                            8   Debtors, as well as creditors (including the Committee) and the examiner, sufficient time
                                                            9   to explore other options in the event that the Moving Debtors’ proposed plan of
                                                           10   reorganization fails.
                                                                       Indeed, a significant concern is that Take 2 fund a small portion of the proposed
                   One Arizona Center, 400 E. Van Buren




                                                           11
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                           12   DIP Loan, and then three months later, declares a default based on the maturity of the loan
                              LAW OFFICES


                              (602) 382-6000




                                                                and proceeds to foreclose.        That is a worst-case scenario that the DIP Loan—as
Snell &L.L.P.




                                                           13

                                                           14   proposed—could allow to happen. At a minimum, the Debtors and their estates need
                                                           15   protection against such a potential adverse outcome.
                                                           16                 6.        The DIP Loan Should Apply Accrued Interest to the Sale Price
                                                           17          As currently drafted, it is unclear how accrued interest is to be paid. As such, any
                                                           18   interest accrued (regular and default) on the DIP Loan be applied to Take 2’s sale price
                                                           19   and forgiven at the time of approval, assuming the proposed sale is approved. In other
                                                           20   words, assuming the proposed sale goes through, Take 2 would not be paid any accrued
                                                           21   interest during the course of the DIP Loan, or even after, but rather, would just apply it
                                                           22   toward the sale price. If the sale does not go through, then Take 2 would be entitled to
                                                           23   payment of the interest (regular and default).
                                                           24   III.   CONCLUSION
                                                           25          WHEREFORE, the Committee objects, on a limited basis, to the DIP Motion. The
                                                           26   Committee reserves the right both to supplement its Limited Objection or withdraw it



                                                          Case 2:19-bk-03236-DPC                          - 6 - Entered 11/27/19 13:54:19
                                                                                        Doc 249 Filed 11/27/19                                  Desc
                                                                                         Main Document     Page 6 of 9
                                                            1   upon suitable amendment of the DIP Loan by the Moving Debtors. To the extent the
                                                            2   Court is inclined to grant the DIP Motion immediately, the Committee requests, at a
                                                            3   minimum, that the revisions proposed in Section II.B above be incorporated into the order.
                                                            4         DATED this 27th day of November, 2019.
                                                            5                                            SNELL & WILMER L.L.P.
                                                            6
                                                                                                     By /s/ Emily Gildar Wagner
                                                            7                                           Benjamin W. Reeves
                                                                                                        Emily Gildar Wagner
                                                            8                                           One Arizona Center
                                                                                                        400 E. Van Buren
                                                            9                                           Phoenix, AZ 85004-2202
                                                                                                        Proposed Attorneys for the Official Committee
                                                           10                                           of Unsecured Creditors
                   One Arizona Center, 400 E. Van Buren




                                                           11
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                           12
                              LAW OFFICES


                              (602) 382-6000
Snell &L.L.P.




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26




                                                          Case 2:19-bk-03236-DPC                       - 7 - Entered 11/27/19 13:54:19
                                                                                     Doc 249 Filed 11/27/19                                    Desc
                                                                                      Main Document     Page 7 of 9
                                                            1   COPY of the foregoing mailed or e-mailed*
                                                                this 27th day of November, 2019, to:
                                                            2
                                                                M. Preston Gardner*                         Phoenix, AZ 85004
                                                            3   Pernell W. McGuire*                         gwinney@gblaw.com
                                                                Aubrey Laine Thomas*                        Attorneys for 40th Street Developers, LLC
                                                            4   Davis Miles McGuire Gardner PLLC            and E. N. Richmond Trust
                                                                40 E. Rio Salado Pkwy, #425
                                                            5   Tempe, AZ 85281                             Thomas H. Allen*
                                                                pgardner@davismiles.com                     Cody D. Vendewerker*
                                                            6   pmcguire@davismiles.com                     Allen Barnes & Jones, PLC
                                                                athomas@davismiles.com                      1850 N. Central Ave., Ste. 1150
                                                            7   Attorneys for Debtors                       Phoenix, AZ 85004
                                                                                                            tallen@allenbarneslaw.com
                                                            8   Jennifer A. Giaimo*                         cvandewerker@allenbarneslaw.com
                                                                Office of the United States Trustee         Attorneys for Skyline JSY LLC
                                                            9   230 N. First Ave., Ste. 204
                                                                Phoenix, AZ 85003-1706                      Susan M. Freeman*
                                                           10   Jennifer.A.Giaimo@usdoj.gov                 Nicholas S. Bauman*
                                                                Attorneys for U.S. Trustee                  Lewis Roca Rothgerber Christie LLP
                                                                                                            201 E. Washington St., Ste. 1200
                   One Arizona Center, 400 E. Van Buren




                                                           11
          Wilmer




                                                                Patrick A. Clisham*                         Phoenix, AZ 85004
                       Phoenix, Arizona 85004-2202




                                                           12   Michael P. Rolland*                         sfreeman@lrrc.com
                              LAW OFFICES




                                                                Engelman Berger, P.C.                       nbauman@lrrc.com
                              (602) 382-6000




                                                                3636 North Central Ave., Ste. 700           Attorneys for University Village Limited
Snell &L.L.P.




                                                           13
                                                                Phoenix, AZ 85012                           Partnership
                                                           14   pac@eblawyers.com
                                                                mpr@eblawyers.com                           Daniel J. Vecchio*
                                                           15   Attorneys for USBC Real Estate, LLC         Garvey Schubert Barer, P.C.
                                                                                                            1191 Second Ave., 18th Fl.
                                                           16   Scott B. Cohen*                             Seattle, WA 98101
                                                                Michael P. Rolland*                         dvecchio@gsblaw.com
                                                           17   Engelman Berger, P.C.                       Attorneys for University Village Limited
                                                                3636 North Central Ave., Ste. 700           Partnership
                                                           18   Phoenix, AZ 85012
                                                                sbc@eblawyers.com                           Kathryn Ore*
                                                           19   mpr@eblawyers.com                           Pima County Attorney’s Office
                                                                Attorneys for BS Property, LLC              Civil Division
                                                           20                                               32 North Stone Ave., Ste. 2100
                                                                James L. Ugalde*                            Tucson, AZ 85701
                                                           21   Quarles & Brady LLP                         kathryn.ore@pcao.pima.gov
                                                                Renaissance One                             pcaocvbk@pcao.pima.gov
                                                           22   Two North Central Ave.                      Attorneys for Pima County
                                                                Phoenix, AZ 85004-2391
                                                           23   james.ugalde@quarles.com                    Dina L. Yunker*
                                                                Attorneys for CBDG Grant Road Car           Assistant Attorney General
                                                           24   Wash LLC                                    800 Fifth Ave., Ste. 2000
                                                                                                            Seattle, WA 98104-3188
                                                           25   George U. Winney*                           dina.yunker@atg.wa.gov
                                                                Gammage & Burnham, PLC                      dinay@atg.wa.gov
                                                           26   Two North Central Ave., 15th Fl.            Attorneys for Washington State Taxing



                                                          Case 2:19-bk-03236-DPC                       - 8 - Entered 11/27/19 13:54:19
                                                                                     Doc 249 Filed 11/27/19                               Desc
                                                                                      Main Document     Page 8 of 9
                                                            1   Agencies                                    Thomas Allen*
                                                                                                            Allen Barnes & Jones
                                                            2   Kasey C. Nye*                               1850 N. Central Ave., #1150
                                                                Waterfall, Economidis, Caldwell,            Phoenix, AZ 85004
                                                            3   Hanshaw                                     tallen@allenbarneslaw.com
                                                                5210 E. Williams Cir., Ste. 800             Attorneys for Skyline JSY LLC
                                                            4   Tucson, AZ 85711
                                                                knye@waterfallattorneys.com                 Christopher J. Dylla*
                                                            5   Attorneys for Ally Financial                Office of the Arizona Attorney General
                                                                                                            2005 N. Central Ave.
                                                            6   Michael S. Steck*                           Phoenix, AZ 85004
                                                                Clarior Law                                 christopher.dylla@azag.gov
                                                            7   11730 South 250 West #206                   Attorneys for the Arizona Department of
                                                                St. George, UT 84770                        Revenue
                                                            8   michael@clariorlaw.com
                                                                Attorneys for Steven Down
                                                            9

                                                           10   /s/ Paula Shanahan
                   One Arizona Center, 400 E. Van Buren




                                                           11   4838-9992-9004
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                           12
                              LAW OFFICES


                              (602) 382-6000
Snell &L.L.P.




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26




                                                          Case 2:19-bk-03236-DPC                       - 9 - Entered 11/27/19 13:54:19
                                                                                     Doc 249 Filed 11/27/19                                 Desc
                                                                                      Main Document     Page 9 of 9
